Lynch, J.
(concurring). I depart from the court’s suggestion that, if G. L. c. 151B were amended to deprive both complainants and respondents of their jury trial rights, art. 15 would not be offended. I do not read the Commonwealth precedents as supportive of the court’s position. The deprivation of art. 15 rights for both parties in those cases was predicated, at least in part, on the fact that the causes of action at issue were not analogous to those traditionally treated as actions at law. Dalis v. Buyer Advertising, Inc., 418 Mass. 220, 226 (1994). Rather, they were equitable in nature and thus, exempt from art. 15 requirements.1 See Department of Revenue v. Jarvenpaa, 404 Mass. 177, 188 (1989); Opinion of the Justices, 309 Mass. 571, 601-602 (1941); Opinion of the Justices, 309 Mass. 562, 568 (1941). While the Supreme Court of the United States has opined that “the Seventh Amendment is generally inapplicable in administrative proceedings, where jury trials would be incompatible with the whole concept of administrative adjudication,” Pernell v. Southall Realty, 416 U.S. 363, 383 (1974), that view ought not control our interpretation of art. 15. Instead, we should scrupulously honor our Constitution’s admonition that our traditional right to trial by jury is sacred.

We have also concluded that the right to a jury trial under art. 15 was not affected by the workers’ compensation statutes. It should also be noted that coverage under the workers’ compensation system is voluntary. See Opinion of the Justices, 309 Mass. 571, 602 (1941); Opinion of the Justices, 309 Mass. 562, 569 (1941); Young v. Duncan, 218 Mass. 346, 349 (1914).